                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NTD I, LLC, NORTH TOWER                )
DEVELOPMENT, LLC, and PAUL             )
WEISMANN,                              )
                                       )
              Plaintiffs,              )
                                       )
      v.                               )                 No. 4:16CV1246 ERW
                                       )
ALLIANT ASSET MANAGEMENT               )
COMPANY, LLC, ALLIANT CAPITAL,         )
LTD., ALLIANT CREDIT FACILITY ALP, )
LLC, and ALLIANT TAX CREDIT FUND       )
36, LTD, and ALLIANT TAX CREDIT 36,    )
LLC.,                                   )
                                        )
              Defendants.               )
______________________________________ )
                                        )
ALLIANT TAX CREDIT FUND                 )
36, LTD, and ALLIANT TAX CREDIT 36,    )
LLC.,                                   )
                                        )
              Counterclaim Plaintiffs,  )
                                        )
      v.                                )
                                        )
NTD I, LLC, PAUL WEISMANN, and          )
WC ORANGE, LLC.                         )
                                        )
              Counterclaim Defendants.  )


                             MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motions in Limine [ECF No. 187].

I.     Defendants’ Motion in Limine to Exclude Paul Corrigan from Testifying on the
       Occupancy Requirements of the Limited Partnership Agreement.

       In their Motion, Defendants argue the Court should exclude testimony of Paul Corrigan

related to the Occupancy requirements of the Limited Partnership Agreement because he was

                                              1
never disclosed as an expert and his experience with occupancy requirements in similar projects

cannot be used to contradict the plain meaning of the terms of the Limited Partnership

Agreement.

        Federal Rule of Civil Procedure 26(a) requires the parties to disclose witnesses that may

be used to present expert testimony at trial. Fed. R. Civ. P. 26(a)(2)(A). If a party does not satisfy

the expert disclosure requirements, the “expert is excluded unless the failure was substantially

justified or harmless.” Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 702 (8th

Cir. 2018) citing Fed. R. Civ. P. 37(c)(1). Mr. Corrigan was not timely disclosed as an expert

witness and the failure was neither substantially justified nor harmless.

        Additionally, this Court granted, in part, Defendant’s Motion for Summary Judgment

[ECF No. 196] on the issue of Rental Achievement as defined in the Limited Partnership

Agreement and therefore the testimony of Mr. Corrigan relating to the definition of Occupancy

as it relates to Rental Achievement is moot.

        This Motion will be granted.

II.     Defendants’ Motion in Limine to Exclude the Testimony of William Sherbert and
        any Related Documents Showing his Internal Rate of Return Calculations.

        In their Motion, Defendants argue the Court should exclude testimony from William

Sherbert regarding his calculation of Defendants’ Internal Rate of Return (“IRR”) because it is

inadmissible expert testimony from a non-disclosed expert and is irrelevant to any issues in the

case.

        Federal Rule of Civil Procedure 26(a) requires the parties to disclose witnesses that may

be used to present expert testimony at trial. Fed. R. Civ. P. 26(a)(2)(A). If a party does not satisfy

the expert disclosure requirements, the “expert is excluded unless the failure was substantially




                                                  2
justified or harmless.” Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 702 (8th

Cir. 2018) citing Fed. R. Civ. P. 37(c)(1).

       This motion will be granted, in part, and denied, in part. Mr. Sherbert will be permitted to

testify as to facts arising directly from his work as an accountant for Water Tower Place, the

Limited Partners, and the General Partnership.

       Mr. Sherbert will not be permitted to testify regarding any hypothetical calculations or

events which may potentially occur in the future, including Defendant’s IRR, as that is

impermissible expert testimony.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motions in Limine [ECF No. 187] is

GRANTED, in part, and DENIED, in part.

       So Ordered this 14th day of February, 2019.




                                              E. RICHARD WEBBER
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 3
